department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code legend decedent unitrust dear contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated date requesting a that the proposed sale of limited_partnership interests qualifies for the estate administration exception to self-dealing as contained in sec_4941 of the internal_revenue_code code ruling facts all you are the estate of the decedent during decedent’s lifetime she established the unitrust a testamentary charitable_lead_unitrust but one of decedent’s heirs are trustees of the unitrust you have represented that unitrust will be allowed a deduction under sec_2055 of the code with respect to the charitable interests during her life and at the time of her death decedent was a beneficiary of her marital trust the marital trust owned interests in four limited_partnerships your executor proposes to cause the sale of such specific property interest owned by the decedent’s marital trust to each respective limited_partnership at fair_market_value and to pay the cash proceeds of those sales to the trustees of unitrust you have represented that the sale will be completed prior to your termination the marital trust was created by the will of the decedent's husband which made her the sole beneficiary and granted her a general_power_of_appointment over the undistributed_income and principal of this trust she exercised that general_power_of_appointment pursuant to her will to bequeath a percentage of the limited_partnership interests to the trustees of unitrust subject_to the terms of any buy-sell agreements with respect to the limited_partnership interests the buy- sell provisions those percentage amounts are the amounts that have a fair_market_value equal to the bequeathed values stated in her will amounts the bequeathed values are fixed dollar a or all part of partner's partnership interests to each partnership_agreement includes the buy-sell provisions which are triggered when a partner makes certain bequests of an organization described in sec_501 of the code the buy-sell provisions then require your executor to sell the limited_partnership interests and that the limited_partnerships buy them for cash or other partnership property you have represented that the limited_partnerships will pay one hundred percent of the purchase_price in cash for your limited_partnership interests the amount of limited_partnership interests sold is the percentage amounts which have fair market values equal to the bequeathed values fair_market_value is determined by an independent_appraiser selected by the executor the manager of each limited_partnership may also select an independent_appraiser if the two appraisers cannot agree they select a third appraiser and fair_market_value is determined by a majority vote the buy-sell provisions also include u s administrative agency make final_determination for federal tax purposes that the fair_market_value was different than that determined by the appraiser s you have represented that the buy-sell provisions in conjunction with the will require your executor to sell the limited_partner interests unitrust and each beneficiary have consented to the sales and distribution of the cash proceeds to unitrust of competent jurisdiction positive negative adjustor should court or a a the state probate_court with jurisdiction over you issued an order admitting the will and appointing your executor as an independent executor pursuant to the will the same court has state statute limits the power of the court to require pre-approval of jurisdiction over unitrust acts of the independent executor except as expressly authorized by the statute the statute requires filing of inventory appraisement and list of claims but does not require court pre- approval to the sale of limited_partnership interests the statute does not limit the beneficiaries’ right to obtain ex ante court rulings on acts of an independent executor thus unitrust has obtained a ruling from the state probate_court with jurisdiction over it recognizing that the buy- sell provisions of the will require the executor of the estate to sell the limited_partnership interests to the limited_partnerships and approving the transaction rulings requested that the proposed sales limited_partnerships qualify for the estate administration exception in sec_53_4941_d_-1 of the regulations and thus do not constitute acts of self-dealing within the meaning of sec_4941 of the code limited_partnership interests the executor to the by of la sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for exempt purposes sec_507 of the code defines substantial_contributor to include and person who contributes or bequeaths an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of a_trust sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and disqualified_person sec_4946 of the code defines the term disqualified_person with respect to a private_foundation to include a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of any entity that is a substantial_contributor to the foundation or d a member_of_the_family defined in subsection d as spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren of a substantial_contributor or foundation_manager f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest sec_4947 of the code provides that some chapter code sections including sec_4941 relating to taxes on self-dealing shall be applied to trusts as if they were a private_foundation if the trust is not exempt from tax under sec_501 of the code not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 of the code and it has amounts in trust for which a deduction was allowed under sec_2055 of the code to the extent applicable to a_trust described in this paragraph sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if-- i the administrator or executor of an estate or trustee of a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or private by another court having jurisdiction over the estate_or_trust foundation or over the iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up results in the foundation receiving an asset related to the active carrying out of its exempt purposes or is required under the terms of any option which is binding on the estate_or_trust c in 87_tc_1016 the tax_court held that self- dealing with respect to property of an estate will also be regarded as self-dealing with respect to the assets of a private_foundation that has a beneficial_interest in the estate's property analysis as a charitable_lead_unitrust under sec_664 of the code unitrust is a split interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on each act of self-dealing sec_4941 provides that the term self-dealing includes an indirect sale_or_exchange of property between a private_foundation and a disqualified_person a member_of_the_family either of the above sec_4946 of the code provides that the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor a foundation_manager sec_507 defines a substantial or contributor as one who in the case of a_trust is the creator of the trust a disqualified_person with respect to unitrust under sec_507 because she is the creator and a substantial_contributor all of decedent’s heirs are disqualified persons with respect to unitrust under sec_4946 because they are family members of a disqualified_person the decedent is the limited_partnerships are each a disqualified_person with respect to unitrust under sec_4946 of the code because the decedent owned more than a percent profits interest in each limited_partnership a partnership is a disqualified_person within the meaning of sec_4946 if a substantial_contributor foundation_manager or member of a family of a disqualified_person owns more than all of the partnership interests of each limited_partnerships are owned between the decedent and the respective heir accordingly under sec_4946 each limited_partnership is a disqualified_person percent of the profits interest the sales of the limited_partnership interests are indirect acts of self dealing under section sec_4941 defines self-dealing to d of the code unless an exclusion applies include any indirect sale of property between a private_foundation and a disqualified_person in estate of bernard j reis the tax_court held that where a private_foundation has a beneficial_interest in estate property and that estate sells that property to a disqualified_person with respect to that private_foundation then such sale will be an act of indirect self-dealing unless an exclusion applies the limited_partnership interests are property of the estate because the will names unitrust as a beneficiary and directs you to contribute the limited_partnership interests to unitrust subject_to the buy-sell provisions this conditional bequest creates a beneficial_interest in the limited_partnership interests by unitrust accordingly any sale of the limited_partnership interests by you to the limited_partnerships is an act of indirect self-dealing between a private_foundation however transactions during the administration of an estate regarding the private foundation's interest or expectancy in property held by such estate are not self-dealing if all five conditions set forth in sec_53_4941_d_-1 of the regulations are met this exclusion to the self- dealing rules is commonly referred to as the estate administration exception the first requirement of the estate administration exclusion is sec_53_4941_d_-1 of the regulations which provides in part that the administrator of an estate must a possess a power of sale with respect to the property b have the power to reallocate the property to another beneficiary or c be required to sell the property under the terms of any option subject_to which the property was acquired by the estate generally powers of sale are granted in a will or trust agreement here the bequest of limited_partnership interests to unitrust in the will is expressly subject_to the buy-sell provisions which in turn provide for the sale of limited_partnership interests you have represented that the buy-sell agreements in conjunction with the will obligate your executor to all beneficiaries including unitrust have consented to the sales accordingly your executor has a power of sale limited_partnership interests partnerships sell the the to see sec_53_4941_d_-1 of the regulations the second requirement is that the transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation you are an independent estate and your executor is an independent executor under state law while court power to intervene sua sponte in acts of independent executors is limited by state statute to filing of inventory appraisement and list of claims that statute does not limit the right of unitrust seek the court approval required by sec_53_4941_d_-1 of the regulations thus unitrust obtained a court order decreeing that your executor is required by the will to sell the limited_partnership interests and approving the transaction the third requirement pursuant to sec_53_4941_d_-1 of the regulations provides that such transaction occurs before the estate is considered terminated for federal_income_tax purposes here according to the facts you have represented that the transaction will occur before you are considered terminated for federal_income_tax purposes thus the third condition has been met the fourth requirement described in sec_53 d -1 b iv of the regulations is that the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the this terms of any option subject_to which the property was acquired by the estate_or_trust requirement is satisfied because i unitrust will receive the bequeathed values in cash ii its expectancy is in amounts of limited_partnership interests with fair market values equal to the bequeathed values and iii the fair market values will be determined by appraisal that is subject_to a positive negative adjustor should a court of competent jurisdiction or u s administrative agency make final_determination for federal tax purposes that the fair_market_value was different then that determined by we have not determined whether the methodology to be used to determine fair_market_value of the limited_partnership interests is proper therefore based solely on your representation we assume that the appraisal will reflect fair_market_value the appraisal the final requirement described in sec_53_4941_d_-1 of the regulations is that the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on limited_partnership interests cash is more liquid than limited_partnership interests which satisfies sec_53_4941_d_-1 of the regulations unitrust will receive cash and give an expectancy in the estate up ruling the proposed sales of the limited_partnerships do not constitute acts of self-dealing within the meaning of sec_4941 of the code limited_partnership interests by your executor to the this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make notice of intention to disclose available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice ce department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code legend decedent unitrust dear d o contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated date requesting a ruling that the proposed sale of limited_partnership interests qualifies for the estate administration exception to self-dealing as contained in sec_4941 of the internal_revenue_code code facts you are the estate of the decedent during decedent's lifetime she established the unitrust a testamentary charitable_lead_unitrust all but one of decedent’s heirs are trustees of the unitrust you have represented that unitrust will be allowed a deduction under sec_2055 of the code with respect to the charitable interests during her life and at the time of her death decedent was a beneficiary of her marital trust the marital trust owned interests in four limited_partnerships your executor proposes to cause the sale of such specific property interest owned by the decedent’s marital trust to each respective limited_partnership at fair_market_value and to pay the cash proceeds of those sales to the trustees of unitrust you have represented that the sale will be completed prior to your termination the marital trust was created by the will of the decedent’s husband which made her the sole beneficiary and granted her a general_power_of_appointment over the undistributed_income and principal of this trust she exercised that general_power_of_appointment pursuant to her will to bequeath a percentage of the limited_partnership interests to the trustees of unitrust subject_to the terms of any buy-sell agreements with respect to the limited_partnership interests the buy- sell provisions those percentage amounts are the amounts that have a fair_market_value equal to the bequeathed values stated in her will amounts the bequeathed values are fixed dollar or all part of a partner’s partnership interests to each partnership_agreement includes the buy-sell provisions which are triggered when a partner makes certain bequests of an organization described in sec_501 of the code the buy-sell provisions then require your executor to sell the limited_partnership interests and that the limited_partnerships buy them for cash or other partnership property you have represented that the limited_partnerships will pay one hundred percent of the purchase_price in cash for your limited_partnership interests the amount of limited_partnership interests sold is the percentage amounts which have fair market values equal to the bequeathed values fair_market_value is determined by an independent_appraiser selected by the executor the manager of each limited_partnership may also select an independent_appraiser if the two appraisers cannot agree they select a third appraiser and fair_market_value is determined by a majority vote the buy-sell provisions also include u s administrative agency make final_determination for federal tax purposes that the fair_market_value was different than that determined by the appraiser s you have represented that the buy-sell provisions in conjunction with the will require your executor to sell the limited_partner interests unitrust and each beneficiary have consented to the sales and distribution of the cash proceeds to unitrust of competent jurisdiction positive negative adjustor should court or a a the state probate_court with jurisdiction over you issued an order admitting the will and appointing your executor as an independent executor pursuant to the will the same court has state statute limits the power of the court to require pre-approval of jurisdiction over unitrust acts of the independent executor except as expressly authorized by the statute the statute requires filing of inventory appraisement and list of claims but does not require court pre- approval to the sale of limited_partnership interests the statute does not limit the beneficiaries’ right to obtain ex ante court rulings on acts of an independent executor thus unitrust has obtained a ruling from the state probate_court with jurisdiction over it recognizing that the buy- sell provisions of the will require the executor of the estate to sell the limited_partnership interests to the limited_partnerships and approving the transaction rulings requested that the proposed sales limited_partnerships qualify for the estate administration exception in sec_53_4941_d_-1 of the regulations and thus do not constitute acts of self-dealing within the meaning of sec_4941 of the code limited_partnership interests the executor to the by of law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for exempt purposes sec_507 of the code defines substantial_contributor to include and person who contributes or bequeaths an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of a_trust sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and disqualified_person sec_4946 of the code defines the term disqualified_person with respect to a private a a substantial_contributor to the foundation b a foundation to include a person who is foundation_manager c an owner of more than percent of any entity that is a substantial_contributor to the foundation or d a member_of_the_family defined in subsection d as spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren of a substantial_contributor or foundation_manager f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest sec_4947 of the code provides that some chapter code sections including sec_4941 relating to taxes on self-dealing shall be applied to trusts as if they were a private_foundation if the trust is not exempt from tax under sec_501 of the code not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 of the code and it has amounts in trust for which a deduction was allowed under sec_2055 of the code to the extent applicable to a_trust described in this paragraph sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if-- i the administrator or executor of an estate or trustee of a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or private by another court having jurisdiction over the estate_or_trust foundation or over the iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or is required under the terms of any option which is binding on the estate_or_trust c in 87_tc_1016 the tax_court held that self- dealing with respect to property of an estate will also be regarded as self-dealing with respect to the assets of a private_foundation that has a beneficial_interest in the estate's property analysis as a charitable_lead_unitrust under sec_664 of the code unitrust is a split interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on each act of self-dealing sec_4941 provides that the term self-dealing includes an indirect sale_or_exchange of property between a private_foundation and a disqualified_person a member_of_the_family either of the above sec_4946 of the code provides that the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor a foundation_manager sec_507 defines a substantial or contributor as one who in the case of a_trust is the creator of the trust a disqualified_person with respect to unitrust under sec_507 because she is the creator and a substantial_contributor all of decedent's heirs are disqualified persons with respect to a disqualified_person unitrust under sec_4946 because they are family members of the decedent is the limited_partnerships are each a disqualified_person with respect to unitrust under sec_4946 of the code because the decedent owned more than a percent profits interest in each limited_partnership a partnership is a disqualified_person within the meaning of sec_4946 if a disqualified_person owns more than all of the partnership interests of each limited_partnerships are owned between the decedent and the respective heir accordingly under sec_4946 each limited_partnership is a disqualified_person a substantial_contributor foundation_manager or member of a family of percent of the profits interest the sales of the limited_partnership interests are indirect acts of self dealing under section sec_4941 defines self-dealing to d of the code unless an exclusion applies include any indirect sale of property between a private_foundation and a disqualified_person in estate of bernard j reis the tax_court held that where a private_foundation has a beneficial_interest in estate property and that estate sells that property to a disqualified_person with respect to that private_foundation then such sale will be an act of indirect self-dealing unless an exclusion applies the limited_partnership interests are property of the estate because the will names unitrust as a beneficiary and directs you to contribute the limited_partnership interests to unitrust subject_to the buy-sell provisions this conditional bequest creates a beneficial_interest in the limited_partnership interests by unitrust accordingly any sale of the limited_partnership interests by you to the limited_partnerships is an act of indirect self-dealing between a private_foundation however transactions during the administration of an estate regarding the private foundation's interest or expectancy in property held by such estate are not self-dealing if all five conditions set forth in sec_53_4941_d_-1 of the regulations are met this exclusion to the self- dealing rules is commonly referred to as the estate administration exception the first requirement of the estate administration exclusion is sec_53_4941_d_-1 of the regulations which provides in part that the administrator of an estate must a possess a power of sale with respect to the property b have the power to reallocate the property to another beneficiary or c be required to sell the property under the terms of any option subject_to which the property was acquired by the estate generally powers of sale are granted in a will or trust agreement here the bequest of limited_partnership interests to unitrust in the will is expressly subject_to the buy-sell provisions which in turn provide for the sale of limited_partnership interests you have represented that the buy-sell agreements in conjunction with the will obligate your executor to all beneficiaries including unitrust have consented to the sales accordingly your executor has a power of sale limited_partnership interests the partnerships sell the to see sec_53_4941_d_-1 of the regulations the second requirement is that the transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation you are an independent estate and your executor is an independent executor under state law while court power to intervene sua sponte in acts of independent executors is limited by state statute to filing of inventory appraisement and list of claims that statute does not limit the right of unitrust seek the court approval required by sec_53_4941_d_-1 of the regulations thus unitrust obtained a court order decreeing that your executor is required by the will to sell the limited_partnership interests and approving the transaction the third requirement pursuant to sec_53_4941_d_-1 of the regulations provides that such transaction occurs before the estate is considered terminated for federal_income_tax purposes here according to the facts you have represented that the transaction will occur before you are considered terminated for federal_income_tax purposes thus the third condition has been met the fourth requirement described in sec_53_4941_d_-1 of the regulations is that the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the this terms of any option subject_to which the property was acquired by the estate_or_trust requirement is satisfied because i unitrust will receive the bequeathed values in cash ii its expectancy is in amounts of limited_partnership interests with fair market values equal to the bequeathed values and iii the fair market values will be determined by appraisal that is subject_to a positive negative adjustor should a court of competent jurisdiction or u s administrative agency make final_determination for federal tax purposes that the fair_market_value was different then that determined by we have not determined whether the methodology to be used to determine fair_market_value of the limited_partnership interests is proper therefore based solely on your representation we assume that the appraisal will reflect fair_market_value the appraisal the final requirement described in sec_53_4941_d_-1 of the regulations is that the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on limited_partnership interests cash is more liquid than limited_partnership interests which satisfies sec_53_4941_d_-1 of the regulations unitrust will receive cash and give an expectancy in the estate up ruling limited the proposed sales of the partnerships do not constitute acts of self-dealing within the meaning of sec_4941 of the code limited_partnership interests by your executor to the this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make notice of intention to disclose available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice ce
